1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendant
7    COMMONWEALTH LAND TITLE INSURANCE COMPANY
8                                  UNITED STATES DISTRICT COURT
9                                           DISTRICT OF NEVADA
10    THE BANK OF NEW YORK MELLON,                          Case No.: 2:19-cv-01601-GMN-DJA
      FKA THE BANK OF NEW YORK, AS
11    TRUSTEE FOR THE CERTIFICATE                           STIPULATION AND PROPOSED
      HOLDERS CWALT, INC., ALTERNATIVE                      ORDER TO STAY CASE PENDING
12    LOAN TRUST 2006-19CB, MORTGAGE                        APPEAL AND EXTENDING
      PASS-THROUGH CERTIFICATES, SERIES                     DEADLINE TO RESPOND TO
13    2006-19CB,                                            COMPLAINT
14                             Plaintiff,                   (First Request)
15                      vs.
16    COMMONWEALTH LAND TITLE
      INSURANCE COMPANY,
17
                               Defendant.
18
                Plaintiff The Bank of New York Mellon, fka the Bank of New York, as Trustee for the
19
     Certificate Holders CWALT, Inc., Alternative Loan Trust 2006-19CB, Mortgage Pass-Through
20
     Certificates, Series 2006-19CB (“Bank”) and defendant Commonwealth Land Title Insurance
21
     Company (“Insurer”) (collectively, the “Parties”), by and through their undersigned counsel,
22
     stipulate and agree as follows, subject to the approval of the District Court:
23
                WHEREAS, Bank filed this action on September 11, 2019;
24
                WHEREAS, Bank caused the complaint and summons to be served on Insurer on
25
     November 25, 2019;
26
                WHEREAS, Insurer’s current deadline to respond to the Complaint is December 16,
27
     2019;
28

                                                        1
                                     STIPULATION AND PROPOSED ORDER
     524983.2
1               WHEREAS, there are now currently pending in the United States District Court for the
2    District of Nevada more than three dozen actions between national banks, on the one hand, and
3    their title insurers, on the other hand (the “Actions”);
4               WHEREAS, each of the Actions involves a title insurance coverage dispute wherein the
5    national bank contends, and the title insurer disputes, that a title insurance claim involving an
6    HOA assessment lien and subsequent sale was covered by a policy of title insurance;
7               WHEREAS, in virtually all of these Actions, the title insurer underwrote an ALTA 1992
8    loan policy of title insurance with form 1 coverage, along with the CLTA 100/ALTA 9
9    Endorsement and either the CLTA 115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5
10   Endorsement (the “Form Policy”);
11              WHEREAS, each of the Actions implicates common questions of interpretation of the
12   Form Policy;
13              WHEREAS, the national bank in one of these actions has now appealed a judgment of
14   dismissal to the Ninth Circuit Court of Appeals, Wells Fargo Bank, N.A. v. Fidelity National Title
15   Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-WGC)
16   (the “Wells Fargo II Appeal”);
17              WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in the
18   Wells Fargo II Appeal will likely touch upon issues regarding the interpretation of the Form
19   Policy and the reasonableness of the insurer’s denial, that could potentially affect the disposition
20   of the other Actions, including the instant action;
21              WHEREAS both of the Parties agree that it is appropriate and desirous to stay the instant
22   action pending the disposition of the Wells Fargo II Appeal, that a stay of the instant action will
23   not prejudice either of the Parties, and that a stay of the instant action will best serve the interests
24   of judicial economy (given the possibility that the Ninth Circuit Court of Appeals’ decision on the
25   Wells Fargo II Appeal might affect the disposition of this case);
26              NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
27   stipulate and agree as follows:
28              1.     The instant action shall immediately be STAYED, pending the disposition of the
                                                           2
                                     STIPULATION AND PROPOSED ORDER
     524983.2
1    Wells Fargo II Appeal.
2               2.   The Insurer’s deadline to respond to Bank’s complaint is hereby VACATED.
3               3.   By entering into this stipulation, Insurer does not intend to waive, and expressly
4    reserves, any and all defenses listed in Fed. R. Civ. P. 12(b), including with respect whether it is
5    subject to personal jurisdiction in this forum.
6               4.   By entering into this stipulation, neither of the Parties is waiving its right to
7    subsequently move the Court for an order lifting the stay in this action.
8    Dated this 27th day of November 2019              EARLY SULLIVAN WRIGHT
                                                        GIZER & McRAE LLP
9
                                                          /s/--Kevin S. Sinclair
10                                                 By:
                                                   Kevin S. Sinclair, Esq.
11                                                 Nevada Bar No. 12277
                                                   Sophia S. Lau, Esq.
12                                                 Nevada Bar No. 13365
                                                   8716 Spanish Ridge Avenue, Suite 105
13                                                 Las Vegas, Nevada 89148
14                                                 Attorneys for Defendant COMMONWEALTH LAND
                                                   TITLE INSURANCE COMPANY
15
     Dated this 278th day of November 2019             WRIGHT, FINLAY & ZAK, LLP
16
     IT IS SO ORDERED.                                   /s/--Christina V. Miller
17
     IT IS FURTHER ORDERED that the
                                                   By:
18   parties shall file a joint status report      Christina V. Miller, Esq.
     every ninety days, beginning on March         Nevada Bar No. 12448
19   9, 2020, addressing the status of the         Lindsay D. Robbins, Esq.
     Wells Fargo II Appeal.                        Nevada Bar No. 13474
20                                                 7785 W. Sahara Ave., Suite 200
                                                   Las Vegas, NV 89117
21   Dated this ___day
                 6     of December, 2019.
                                                   Attorneys for Plaintiff THE BANK OF NEW YORK
22                                                 MELLON, FKA THE BANK OF NEW YORK, AS
                                                   TRUSTEE FOR THE CERTIFICATE HOLDERS
23                                                 CWALT, INC., ALTERNATIVE LOAN TRUST
                                                   2006-19CB,       MORTGAGE       PASS-THROUGH
24   ________________________________              CERTIFICATES, SERIES 2006-19CB
     Gloria M. Navarro, District Judge
25   UNITED STATES DISTRICT COURT
26

27

28

                                                          3
                                    STIPULATION AND PROPOSED ORDER
     524983.2
